Citation Nr: 1208379	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-39 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1997 to September 1999, from November 2003 to October 2005, and additional U.S. Army National Guard (ANG) service.  His service included service in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran's claim of service connection for PTSD and assigned a 50 percent rating effective October 21, 2005.  A videoconference Board hearing was held at the RO in November 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The competent evidence in this case shows that the Veteran is not employable by reason of his service-connected PTSD.  In light of Rice, the Board has inferred a TDIU claim and taken jurisdiction over it.

It appears that the Veteran should be paid additional compensation for his spouse and 2 children, K.R.M. and J.D.M.  To date, however, it looks like he is paid additional compensation for his spouse and just 1 child.  The claims file shows that the Veteran provided birth certificates for both of his children (K.R.M. in October 2006 and J.D.M. in August 2007) to the RO.  He also provided a copy of his marriage certificate to the RO in October 2006.  In light of the Board's decision below granting increased compensation for the Veteran's service-connected PTSD and entitlement to a TDIU, when this claims file is returned to the RO, the Board refers this matter of whether the Veteran will receive additional compensation for his spouse and 2 children.


FINDINGS OF FACT

1.  The competent evidence shows that, on VA examination on January 20, 2006, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas; there is no evidence of total occupational and social impairment.

2.  The competent evidence shows that, as of January 20, 2006, the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, and no higher, effective January 20, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a TDIU effective January 20, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's inferred TDIU claim, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's higher initial rating claim for PTSD, the Board notes that, before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In December 2005 and in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2005 VCAA letter was issued prior to the currently appealed rating decision issued in July 2006.  Because the Veteran's claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran's active service includes service in the ANG.  He informed RO personnel in June 2006 that there were no additional ANG records which should be obtained by VA.  He subsequently informed VA in July 2006 that all of his available service treatment records and service personnel records from his period of active service in the ANG had been submitted and were associated with his claims file.  Thus, the Board finds that there is no duty to attempt to obtain any additional ANG records for the Veteran.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his PTSD is manifested by increased panic attacks, depression, difficulty obtaining and holding a job, and interferes with his relationships with his spouse and 2 children.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective October 21, 2005, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2011).  As relevant to this appeal, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31-40 is defined as indicating some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the evidence supports assigning an initial 70 percent rating, and no higher, effective January 20, 2006, for the Veteran's service-connected PTSD.  The evidence shows that, prior to VA examination on January 20, 2006, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  There is no competent evidence dated prior to January 20, 2006, which demonstrates that the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas or total social and occupational impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent is warranted prior to this date.  See 38 C.F.R. § 4.130, DC 9411 (2011).  For example, the Veteran's service treatment records show that, on outpatient treatment in June 1999, he complained of insomnia which had lasted for 6 months and forgetting simple tasks.  He reported that he had been seen in mental health treatment 4 months earlier and had been diagnosed as having mild depression.  He had been prescribed Paxil but, when his symptoms did not decrease, he stopped taking it after 1 month.  Objective examination showed large, dark circles under his eyes, left pupil larger than right pupil, and pupils round and reactive to light and accommodation.  The assessment was insomnia.

A review of the Veteran's VA outpatient treatment records dated between his 2 periods of active U.S. Army service also does not support assigning an initial rating greater than 50 percent prior to January 20, 2006, for PTSD.  Id.  For example, it appears that the Veteran was hospitalized involuntarily on March 16, 2000, at a private hospital following a suicide attempt where he cut his wrists.  The Veteran stated, " I got drunk and acted up.  That is what I do when I'm drunk."  He denied any mental illness when sober.  His wrists lacerations "ended up not requiring surgical treatment."  Although he endorsed suicidal ideation to the police who brought him to the psychiatric hospital, he was not suicidal by the time he arrived there.  He reported that "he may have PTSD from Bosnia."  He was not on any psychiatric medications and denied any prior mental health treatment.  Laboratory results were positive for alcohol intoxication with a blood alcohol level of 185.  He was engaged to be married and his girlfriend "seems very involved and concerned."  Physical examination showed a 21/2 inch horizontal recent superficial laceration with no drainage and surrounding erythema and his eyes were injected bilaterally.  The assessment included depression of suicidal ideation.

On VA outpatient treatment later in March 2000, it was noted that the Veteran "has manifested clear signs and symptoms of PTSD" since his service separation the previous Fall.  The Veteran had attempted suicide on March 16, 2000, "in which he superficially slashed his wrists while intoxicated and while having a disagreement with the woman to whom he was engaged."  The Veteran discussed his in-service stressors from his period of active service in Bosnia in detail.  Since service, the Veteran reported experiencing "terrifying nightmares of dead bodies (from the mass graves [in Bosnia]) chasing him and of other traumatic events that have severely disturbed his sleep."  He also had experienced intrusive memories, occasional flashbacks, increased startle response to loud noises, avoidances of situations "reminiscent of stressful military situations," and a very low anger threshold.  The Veteran's Global Assessment of Functioning (GAF) score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included PTSD.

In April 2000, the Veteran complained of "experiencing nightmares about his tour of duty while in Bosnia."  He reported seeing mass graves and witnessing the removal of bodies from the graves.  He also reported that "[d]uring his nightmares, people are after him and he is afraid [for] his life."  He slept between 2-4 hours per night.  He had trouble with crowds had a "disturbed" relationship with his family.  He also had an exaggerated startle response and intrusive thoughts.  The assessment was that the Veteran appeared to meet the DSM-IV criteria for PTSD.

In February 2002, the Veteran complained that he was worried that his depression had returned and his mood swings could happen quickly if he did not get his medication refilled.  He also reported being diagnosed as having PTSD.  His current symptoms included occasional nightmares, mood swings, a depressed mood, a few panic attacks, self-isolation (not leaving his house), anxiety about crowds and public settings.  He reported that, in the previous few weeks, he had stayed in bed most of the day for a week or two "but this is improving some."  He had a quick temper and, when he became angry, he yelled and threw things.  He also had impaired sleep.  Mental status examination of the Veteran showed mild anxiety, a stable affect, casual grooming, poor sleep, no suicidal thoughts, goal-directed and coherent thoughts, and full orientation.  The Veteran's GAF score was 45.  The impressions included a history of a diagnosis of PTSD "but equally likely" to be bipolar disorder type II "by description." 

A review of the Veteran's service treatment records from his second period of active service in the U.S. Army between November 2003 and October 2005 further does not support assigning an initial rating greater than 50 percent prior to January 20, 2006, for PTSD.  Id.  This evidence shows instead that, on periodic physical examination in March 2005, the Veteran's complaints included "mental issues" and PTSD.  The in-service examiner stated that the Veteran had been diagnosed as having PTSD prior to his current mobilization for this tour of duty by a VA examiner.  This examiner also stated that the Veteran had been seen "several times for combat stress."

On outpatient treatment in August 2005, the Veteran's complaints included ongoing mood swings (daily), anger, aggression, stress, irritability, and frustration "in the context of assignment to medical hold."  It was noted that the Veteran was "self-referred for assessment and treatment of an apparent anxiety-spectrum illness."  It was noted that the Veteran "has been in a compromised state of emotional health since the spring of 2005, when he developed anger issues, irritability, nightmares, and mood swings in Baghdad, Iraq (while deployed in support of Operation Iraqi Freedom."  He had been seen by mental health in-theater and had been prescribed Zoloft.  He was treated for approximately 4 months before re-deployment "with subjective improvement in his mood."  He had been retained in a medical hold status after returning from Iraq due to neck and back injuries sustained when he had been hit on the head with a hatch from a Bradley fighting vehicle.  Medication had not improved his mental condition.  The Veteran denied any active suicidal or homicidal ideation.   He denied any symptoms associated with mania or psychosis.  He reported that, growing up, his step-father had been physically and emotionally abusive.  He was married and had children with his wife.  Mental status examination of the Veteran showed he was clean, well-groomed, appropriate personal hygiene, full orientation, normal speech in rate and rhythm, appropriate eye contact, generally linear, logical, and goal-directed thoughts, no suicidal or homicidal thoughts, delusions, hallucinations, or other evidence of psychosis or manic illness, fair insight and judgment.  The Veteran's current GAF score was 51-60, indicating moderate symptoms and decreased functioning.  His GAF score in the previous year was 61-70, indicating mild symptoms and functioning pretty well.  It was noted that the Veteran's clinical condition was "STABLE."

In October 2005, just prior to his release from active duty, the Veteran complained of severe distress, "frequent" thoughts of hurting others, and hearing voices often.  It was noted that he had been referred for treatment of post-combat stress and had missed several appointments.  It also was noted that he consistently had presented "with a strong sense of entitlement."  He was not suicidal or homicidal and denied any psychotic ideas.  Mental status examination of the Veteran showed a depressed and angry mood, minimal cooperation with a hostile attitude and a sense of entitlement, no evidence of a thought disorder, paranoid ideation, and visual or auditory hallucinations.  It was noted that the following post-combat symptoms remained: sleep disturbance, decreased energy, attention and concentration difficulties, and mild anxiety.  The Veteran denied any current suicidal or homicidal ideation.  The assessment included acute stress disorder (post-combat stress).

At the Veteran's separation physical examination in October 2005 at the end of his second period of active service in the U.S. Army, he reported that he currently experienced PTSD.  The in-service examiner stated that the Veteran's PTSD was manifested by "anger issue and anxiety."

The competent post-service evidence following his second separation from active service in October 2005 also does not support assigning an initial rating greater than 50 percent for PTSD prior to January 20, 2006, for PTSD.  The evidence dated prior to January 20, 2006, shows that the Veteran's service-connected PTSD was no more than moderately disabling.  For example, the Veteran's immediate post-service Vet Center outpatient treatment records dated in 2005 show continuing treatment for mild to moderate PTSD.  This evidence also does not indicate that the Veteran's service-connected PTSD is manifested by either occupational and social impairment with deficiencies in most areas or by total occupational and social impairment such that an initial rating greater than 50 percent is warranted prior to January 20, 2006.  See 38 C.F.R. § 4.130, DC 9411 (2011).

The Board acknowledges the Veteran's assertions and Board hearing testimony that his service-connected PTSD has worsened.  The competent evidence does not support his assertions, however.  It shows instead that, prior to January 20, 2006, the Veteran's service-connected chronic PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Board acknowledges that, prior to January 20, 2006, the Veteran was treated during and after his 2 periods of active service for PTSD symptomatology.  The Board also acknowledges that the Veteran attempted suicide by cutting his wrists in March 2000.  A review of his March 2000 hospitalization records does not show that he was diagnosed as having PTSD following this suicide attempt; instead, it appears that the Veteran cut his wrists after getting drunk.  There was no indication in the competent evidence dated prior to January 20, 2006, that the Veteran's service-connected PTSD was manifested by either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates entitlement to an initial rating greater than 50 percent prior to January 20, 2006, for his service-connected PTSD.  Accordingly, the Board finds that the criteria for an initial rating greater than 50 percent prior to January 20, 2006, for service-connected PTSD have not been met.  Id.

The Board also finds that the competent evidence supports assigning an initial 70 percent rating effective January 20, 2006, for the Veteran's service-connected PTSD.  The competent evidence persuasively suggests that, since January 20, 2006, the Veteran's service-connected PTSD has worsened significantly.  On VA examination on January 20, 2006, the Veteran's complaints included night sweats, difficulty sleeping due to nightmares, extreme anger, severe depression, self-isolation, trouble re-adjusting, and decreased sexual function and desire.  The VA examiner reviewed certain of the Veteran's medical records.  The Veteran reported that his "mental symptoms" started 8 years earlier.  He was unable to keep up with his personal hygiene.  He also was unable to hold down any job.  He had been hospitalized 1 time for psychiatric treatment in April 2000 and had visited the emergency room 3 times for psychiatric treatment, most recently in July 2005.  The Veteran reported serving in combat in peacekeeping missions in Bosnia and in Iraq.  He was married but had a strained relationship with his spouse.  He feared driving, did not go out much, and tended to speed while driving.  He avoided watching the news.  He described his in-service stressors in extensive detail.  

Mental status examination of the Veteran on January 20, 2006, showed full orientation, appropriate appearance and hygiene, speech within normal limits, panic attacks occurring as often as twice a month with each episode lasting for 30 minutes, no delusions, occasional hallucinations (hearing radio transmissions and gunshots), obsessional rituals (always looking over his shoulder and scanning the road), appropriate thought processes, memory within normal limits, suicidal ideation "including thinking it would be easier if he were dead because he wouldn't have to deal with it," and no homicidal ideation.  The Veteran's GAF score was 35, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The VA examiner stated that the Veteran's PTSD caused impairment in social or occupational functioning.  This examiner also stated that the Veteran was intermittently unable to perform his activities of daily living.  This examiner stated further that the Veteran was unable to establish and maintain effective work, school, and social relationships because he only had 3 friends and used to have more friends.  The Veteran also had reported that he could not stand people and would live in the woods and be a hermit if he could do that.  The Axis I diagnosis was PTSD.

On VA outpatient treatment in February 2006, the Veteran complained of PTSD.  He reported that his PTSD symptoms had worsened during his most recent Iraq deployment.  He reported in-service combat exposure.  He also reported nightmares 3-4 times a week, daily intrusive thoughts, and a flashback "during which he became disoriented to place and time, believing himself to be in Iraq for several minutes."  He also endorsed symptoms of aggression, difficulties with concentration and memory, an exaggerated startle response, difficulties with sleep quality and duration, and panic symptoms.  He also reported 4-6 episodes of severe depression accompanied by suicidal ideation, erratic eating habits (often going 1-2 days without substantial food intake), poor energy, and low self-esteem.  He experienced episodes lasting 1-2 days where he was impulsive, spent money that he could not afford on unplanned purchases, starting multiple projects that he did not finish, increased rate of speech and thoughts, a marked increase in libido, and periods of euphoria/extreme happiness.

Mental status examination of the Veteran in February 2006 showed normal psychomotor activity, normal speech in rate, rhythm, and volume, no hallucinations, a coherent and goal-directed thought process, no delusions or obsessions, and no homicidal ideation.  The VA examiner stated that the Veteran reported severe symptoms of PTSD, major depression, and behaviors/symptoms consistent with hypomanic episodes.  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included chronic PTSD.

In March 2006, the Veteran complained of struggling with anxiety, isolation, poor sleep, nightmares, startle reflex, flashback, triggers, avoidance, detachment and numbing, and mood instability since returning from a recent deployment to Iraq.  It was noted that the Veteran "most likely developed PTSD as a result of" his active service in Bosnia.  He reported experiencing mood swings which lasted 2-3 days and were manifested by increased energy, feeling "giddy," spending money, and decreased sleep.  These episodes were followed by a "down period."  Mental status examination of the Veteran showed he was casually dressed and groomed, in mild distress, sitting with increased psychomotor activity, linear and logical thoughts with no looseness of associations or flight of ideas, no auditory or visual hallucinations, and no delusions.  The Veteran was not suicidal or homicidal.  The assessment included PTSD.

In May 2006, the Veteran complained that "he feels that he cycled into a depressed phase."  He also complained of continuing anxiety, irritability, racing thoughts, "and thoughts that he can [solve] the worlds' problems."  His mood had worsened.  He had low energy, poor concentration, and feelings of guilt.  It was noted that the Veteran's PTSD symptoms were complicated by persistent avoidances, isolation, poor sleep, triggers, and nightmares.  Mental status examination of the Veteran showed he was well-groomed and in mild distress with increased psychomotor activity, tangential but easily redirected thoughts, no auditory or visual hallucinations or delusions, and no suicidal or homicidal ideation.  The assessment included PTSD.

On VA examination in November 2009, the Veteran's complaints included intrusive thoughts, nightmares, trouble falling asleep and staying asleep, insomnia, loss of friendships, estrangement from family, avoidance of crowds, memory lapses, irritability, outbursts of anger, isolation at work, depression, and anxiety.  He reported that all of his PTSD symptoms were constant and affected his total daily functioning "which result in not being able to spend more than fifteen minutes with his children."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had 3 siblings and had a "fine" relationship with his sister.  He did not talk to his brother "because the brother is on drugs."  He did not know his half-sister.  His relationship with his spouse was strong but strained.  Sex was almost non-existent and he had no libido.  His relationship with his children was "fairly strong but strained.  He can only tolerate his children for short periods of time and cannot enjoy them."  He had not been hospitalized for psychiatric reasons.  He had visited the emergency room 5 times for psychiatric treatment, with the most recent visit occurring 2 years earlier.  He worked at night "to stay away from people."  He had lost friendships, become estranged from family, and experienced marital discord and strained relationships with his children.  He also avoided social and recreational activities.  He avoided all contact with his co-workers and supervisor.  He described his stressors in detail.  

Mental status examination of the Veteran in November 2009 showed orientation within normal limits, appropriate appearance and hygiene, good eye contact, mood swings "ranging from depressed to angry to anxiety."  The Veteran also had "a depressed mood which occurs near-continuously [sic] and affects the ability to function independently  The reasons are: some days it gets so bad he cannot do anything."  There also was impaired impulse control, "some unprovoked irritability that leads to yelling and screaming that can last days up to a week," communication and speech within normal limits, impaired attention and/or focus, difficulty staying focused when under stress, panic attacks occurring once a week, signs of suspiciousness, no delusions, hallucinations, obsessional rituals present but "not severe enough to interfere with routine activities" (checking doors and windows all night long, an exaggerated startle response, appropriate thought processes, impaired judgment, mildly impaired memory, passive thoughts of death which passed "within a few minute," and homicidal ideation "in reaction to incidents that anger him."  The Veteran's GAF score was 45.  The VA examiner stated that there was some occasional interference in the Veteran's activities of daily living "because he does not like to go anywhere and avoids driving."  This examiner also stated that the Veteran was unable to establish and maintain effective work/school and social relationships because he had managed to avoid any work relationships and his social relationship were limited to family "and they are strained."  This examiner stated further that the Veteran was unable to maintain effective family role functioning "because he cannot tolerate his children for more than a few minutes and has trouble connecting to [his] wife."  The Veteran also was estranged from his family and had lost all friendships.  The diagnosis was PTSD.

In a February 2011 statement, the Veteran's wife reported that, after the Veteran returned home from his Iraq deployment, "he was no longer the man I once knew.  He is now a very angry man who trusts no one."  The Veteran had severe anxiety "all the time [and] in the blink of an eye can become so pissed off that no one can be around him."  The Veteran also experienced nightly night sweats, "screaming into the night because of the unimagined dreams that he is having," and extreme mood swings.  The Veteran's wife also stated that her daughter was afraid that "she is not like[d] by her dad because he is angry all the time, yelling, and gets so stressed out over everyday living that he does not spend much, if any, [time] with her."  The Veteran did not attend any family or school function "because being in a crowd gives [him] so much anxiety that he usually has a panic attacks."  The Veteran's wife stated that her family could not go out to dinner because the Veteran  "cannot keep a good watch on his surrounding[s] making him feel vulnerable."  She did not let the Veteran drive "because it is a terrifying experience to have him speed up on an off ramp because of possible 'road side bombs.'"  

In a February 2011 statement, M.P. stated that she had known the Veteran and his wife for more than 10 years.  In that time, M.P. stated that she had seen the Veteran "go from being a fun and outgoing person to be around to angry, disconnected, and generally unpleasant."  M.P. also stated that, after he had returned from Iraq, the Veteran began drinking heavily 'which increased his anger."  The Veteran had been asked to leave several bars "due to his belligerent behavior."  M.P. stated further that she feared for the safety of the Veteran's wife "during these times as [the Veteran] would be destructive and verbally abusive."  She also stated that she avoided associating with the Veteran and did not visit his wife unless she knew that the Veteran would not be home.  "He spends a lot of time yelling and tries to disconnect from reality by spending most of his time on the computer rather than having any personal relationships."  M.P. finally stated that the Veteran's "hygiene has seemed to deteriorate over the years and he has a general sense that he just doesn't care about his appearance or his health."

On VA outpatient treatment in February 2011, the Veteran's complaints included severe avoidance, hypervigilance, and being "frequently in rage at his wife and children for no good reason," and passive suicidal ideation.  It was noted that the Veteran "frequently has rage and homicidal ideation when he encounters injustice or after a stressful interpersonal encounter, but [he] is able to contain assaultive impulses."  Mental status examination of the Veteran showed his speech was "normally paced except [it] becomes slow and hesitant (accompanied by tearfulness) when he described an intense 8 hour firefight outside of Baghdad when he killed multiple insurgents at close range, witnessed buddies severely wounded, and felt he might die."  He was not depressed or psychotic and had been alcohol-free for the previous 8 months.  He was intact cognitively.  The assessment included chronic and severe PTSD with "family life...heavily damaged by his PTSD symptoms."

The Veteran testified at his November 2011 videoconference Board hearing that he experienced panic attacks every other day due to his service-connected PTSD.  See Board hearing transcript dated November 18, 2011, at pp. 3.  He also testified that he had little relationship with his children due to his service-connected PTSD because they "irritate me too much.  They start stressing me out and I don't know how to deal with it so I end up blocking them out a lot or yelling a lot."  Id., at pp. 4.  He testified further that he and his wife did not go out because he could not stand crowds due to his service-connected PTSD and they spent little time together.  Id.  He also testified further that he had thought of killing himself "many times."  Id., at pp. 5.  His wife testified that the Veteran's only friend was his father and his previous friendships all had ended.  Id., at pp. 6.  The Veteran also testified that he had a lot of anger and anxiety due to his service-connected PTSD.  Id., at pp. 8.

On VA outpatient treatment in January 2012, the Veteran's complaints included continuing insomnia, intrusive memories of comrades who were killed in Iraq, irritability and a low anger threshold, severe anxiety episodes, poor attention span, hypervigilance, and emotional numbing.  He also reported recent homicidal ideation at work and suicidal ideation but no plan.  Mental status examination of the Veteran showed he was well-groomed with coherent and well-organized speech, "he becomes tearful when recalling Army [comrades] killed in action," frequent feelings of hopelessness "but his dedication to his family strongly militates against suicide," no psychosis, and grossly intact cognitive function.  The Veteran's GAF score was 30, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas.  The assessment was severe chronic PTSD.

The competent evidence shows that, effective January 20, 2006, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as panic attacks occurring as often as twice a month with each episode lasting for 30 minutes, occasional hallucinations, obsessional rituals, suicidal ideation, an intermittent inability to perform his activities of daily living, and an inability to establish and maintain effective work, school, and social relationships (as seen on VA examination).  The Veteran subsequently testified credibly before the Board in November 2011 that her service-connected PTSD was manifested by panic attacks occurring every other day, difficulties in his marriage and in his relationship with his children, social isolation, and significant suicidal ideation, anger, and anxiety.  See Board hearing transcript dated November 18, 2011, at pp. 3-8.  Thus, the Board finds that the criteria for an initial 70 percent rating effective January 20, 2006, for the Veteran's service-connected PTSD have been met.  See 38 C.F.R. § 4.130, DC 9411 (2011).

The Board further finds that the Veteran is not entitled to a 100 percent rating for his service-connected PTSD at any time during the pendency of this appeal.  Id.  The competent evidence does not indicate that, at any time during the pendency of this appeal, the Veteran experienced total occupational and social impairment as a result of his service-connected PTSD.  The Board has found that the Veteran's service-connected PTSD symptomatology worsened as of January 20, 2006 (as discussed above).  There is no indication in the evidence of record that his service-connected PTSD is totally disabling, however.  He has been fully oriented on repeated VA examinations and outpatient treatment conducted during the pendency of this appeal.  The Veteran is still married to his wife, although their relationship is strained, and he still lives with her and their 2 biological children.  He is employed as a night security guard although his service-connected PTSD has affected his employment (as discussed elsewhere in this decision).  A VA examiner specifically determined in June 2009 that the Veteran was at low risk for homicidality.  A different VA examiner found in February 2011 that the Veteran had a low suicide risk due to the support provided by his "devoted" wife, his children, and the reestablishment of a relationship with his father.  Given the foregoing, the Board finds that a 100 percent rating for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  Id.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected PTSD is not warranted.  This is especially true because the Board has assigned a higher initial staged rating of 70 percent effective January 20, 2006, for the Veteran's service-connected PTSD in this decision.  And, as noted, there is no evidence of total disability due to the Veteran's service-connected PTSD such that a 100 percent rating is warranted for any time period during the pendency of this appeal.  Thus, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the higher initial 70 percent rating assigned for the Veteran's PTSD effective January 20, 2006, in this decision contemplates severe disability (as discussed above).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  Although the Veteran testified at his November 2011 Board hearing that his service-connected PTSD had caused him disciplinary problems in his current job as a night security guard, he still was employed.  The Veteran's inferred claim for a TDIU also is addressed below.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected PTSD during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

The Board has inferred a TDIU claim based on a review of the claims file (as noted in the Introduction).  The Veteran specifically has contended that he is unable to find and keep a job as a result of the symptomatology associated with his service-connected PTSD.

The Board observes that, in general, the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

The Board also observes that a higher initial 70 percent rating has been assigned effective January 20, 2006, for the Veteran's service-connected PTSD (as discussed above).  Service connection also is in effect for lumbar strain (claimed as back injury), evaluated as 10 percent disabling effective October 21, 2005, cervical strain (claimed as neck injury), evaluated as 10 percent disabling effective October 21, 2005, and for tinnitus, evaluated as 10 percent disabling effective October 21, 2005.  The Veteran's combined disability evaluation for compensation is 80 percent effective January 20, 2006.  See 38 C.F.R. § 4.25 (2011).

The Board finds that the evidence supports granting entitlement to a TDIU effective January 20, 2006.  The Board notes initially that the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  The competent evidence persuasively suggests that, as of January 20, 2006, the Veteran's service-connected PTSD precluded him from securing or maintaining substantially gainful employment.  For example, on VA examination on January 20, 2006, the VA examiner noted that the Veteran was unable to perform his daily functions and was unable to hold a job as a result of his service-connected PTSD symptomatology.  This VA examiner stated that, since his separation from active service, the Veteran "has suffered from adjustment problems, including [the] inability to hold jobs."  The Veteran also had not been employed since his service separation.  He had difficulty concentrating on completing paperwork and working at a math skills website.  As discussed above, the VA examiner concluded that the Veteran was unable to establish effective work relationships because he was intermittently unable to perform his activities of daily living, he could not stand people, and would live by himself as a hermit if he could do that.

A "Telephone Contact" note dated in November 2007 and included in the Veteran's VA outpatient treatment records shows that he reported that he went off of his PTSD medications and his PTSD symptoms worsened.  This led to him being placed on administrative leave from work.  

On VA outpatient treatment in August 2008, the Veteran reported that he was out of work.

On VA examination in November 2009, the Veteran reported that "he has been working for the past one year as a security guard for the transit authority.  His relationship with his supervisor is non-existent and his relationship with his co-workers is non-existent [because] he avoids all contact."  He reported that he had lost several days of work due to severe insomnia related to his service-connected PTSD.  The VA examiner concluded that the Veteran "occasionally has some interference in performing activities of daily living because he does not like to go anywhere and avoids driving."  This examiner also concluded that the Veteran was unable to establish and maintain effective work relationship "because he has managed to avoid any work relationships."

The Veteran testified at his November 2011 Board hearing that he had lost several jobs due to his service-connected PTSD symptomatology.  See Board hearing transcript dated November 18, 2011, at pp. 3.  He also testified that his current supervisor had counseled him for missing work due to a lack of sleep caused by his PTSD symptoms.  He testified further that he had missed work due to panic attacks every other day.  Id.  He also testified further that he had been written up at work approximately once a month due to absences caused by his PTSD.  Id., at pp. 9.

On VA outpatient treatment in January 2012, the Veteran reported that, for the previous 6 months, "he has had increasing difficulty maintaining attention and avoiding conflicts at his night security job (chosen as the only possible work given his severe avoidance and low anger threshold PTSD symptoms.  He recently received a warning from his employer that he would be terminated if he continued to have problems on the job."  The VA examiner stated, "It is clear that [the Veteran's] PTSD symptoms are incompatible with continued employment even in a night security guard capacity, and increase the risk that an altercation at work could lead to the Veteran committing a physical assault.  He has had assaultive ideation at work recently, but fortunately incidents have not escalated."  The Veteran continued to have episodic ideation that "life is not worth living" but denied any suicide plan.  Mental status examination of the Veteran showed he was well-groomed with coherent and well organized speech, "he becomes tearful when recalling Army [buddies] killed in action," frequent feelings of hopelessness "but his dedication to his family strongly militates against suicide," no psychosis "but has had alarming 'sleep walking' episodes'" after taking a medication which was discontinued, and grossly intact cognitive function.  The VA examiner opined that the Veteran's service-connected PTSD had rendered him unemployable.  The Veteran's GAF score was 30, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas.  The assessment was severe chronic PTSD "that has become totally disabling re pursuit of gainful employment."  

The Board acknowledges the Veteran's lay assertions and hearing testimony that his service-connected PTSD has caused him to be unemployable.  The competent evidence supports these assertions, at least as of January 20, 2006.  Beginning with VA examination on January 20, 2006, this evidence shows that the Veteran's service-connected PTSD interfered with his employability and caused him to be unemployable.  The VA examiner stated in November 2009 that the Veteran had avoided making any work relationships due to his PTSD.  Although the Board recognizes that the Veteran testified at his November 2011 hearing that he currently was employed, he also testified that his service-connected PTSD symptomatology had resulted in continuing disciplinary problems in his current job and had cost him several other jobs in the past.  The Board finds it especially significant that, following VA outpatient treatment in January 2012, another VA examiner concluded that the Veteran's PTSD symptoms were incompatible with his continued employment.  This VA examiner also opined that the Veteran's service-connected PTSD had rendered him unemployable.  Accordingly, the Board finds that the criteria for a TDIU are met effective January 20, 2006.  See 38 C.F.R. § 4.16 (2011).


ORDER

Entitlement to an initial 70 percent rating, and no higher, effective January 20, 2006, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective January 20, 2006.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


